Citation Nr: 0206895	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  98-13 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a right shoulder 
disability.

3. Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which in pertinent part, denied the 
veteran's claims of entitlement to service connection for 
hypertension, a right shoulder disability, and a cervical 
spine disability.  

In April 1999, the Board remanded the veteran's claim of 
entitlement to service connection for a back disability and 
also instructed the RO to issue a statement of the case (SOC) 
addressing the above-referenced claims.  In December 1999, 
the Board remanded this case for the RO to notify the veteran 
of his right to appeal the denial of extension of the period 
for filing his substantive appeal.  In July 2000, the Board 
determined that the veteran's request for an extension for 
filing a substantive appeal on the issues of service 
connection for hypertension, a right shoulder disability, and 
a cervical spine disability was timely filed and was for good 
cause.  The veteran subsequently perfected this appeal.  In 
November 2000, the case was remanded for additional 
development.  The case has since returned to the Board.


REMAND

In January 1999, a videoconference hearing was held before a 
member of the Board.  At that time, the veteran had perfected 
an appeal with regard to service connection for a back 
disability.  Regarding the above-referenced issues, the 
veteran had filed a notice of disagreement but had not yet 
perfected an appeal.  Notwithstanding, the veteran offered 
testimony on these issues at the January 1999 hearing.  In 
April 2002, the veteran was notified that the Board member 
who conducted his hearing is no longer employed by the Board.  
The veteran was further notified that he had a right to 
another Board hearing and was requested to clarify whether he 
wanted another hearing.  Subsequently, the veteran responded 
indicating that he wants a hearing before a member of the 
Board at the RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




